UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 the quarterly period ended September 30, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-193599 TEXAS JACK OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 46-2316220 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15 Belfort, Newport Coast, CA 92657 (Address of principal executive offices) (949) 706-3628 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 24,295,000 shares outstanding as of October 30, 2014. Table of Contents TEXAS JACK OIL & GAS CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of September 30, 2014 (Unaudited) and June 30, 2014 1 Condensed Statements of Operations for the Three Months Ended September 30, 2014 and 2013 (Unaudited) 2 Condensed Statements of Cash Flows for the Three Months Ended September 30, 2014 and 2013 (Unaudited) 3 Notes to Condensed Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Recent Sales of Unregistered Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 Table of Contents PART I -FINANCIAL INFORMATION Item1. Financial Statements TEXAS JACK OIL & GAS CORPORATION CONDENSED BALANCE SHEETS September 30, June 30, (Unaudited) ASSETS Current assets Cash $ $ Total Current Assets Loan receivable - officer - Right on mine property Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Notes payable $ $ Accounts payable and accrued expenses Accrued interest - related party Total current liabilities Non-Current liabilities Note payable - related party Total non-current liabilities Total Liabilities Commitments and contingencies - - Stockholders' (deficit) equity Preferred stock, $0.001 par value, 10,000,000 shares authorized - - Common stock, $0.001 par value, 60,000,000 shares authorized, 24,245,000 and 23,400,000 shares issued and outstanding as of September 30, 2014 and June 30, 2014, respectively Additional paid in capital Subscription receivable ) - Accumulated deficit ) ) Totalstockholders' (deficit) equity Total Liabilities andStockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 1 Table of Contents TEXAS JACK OIL & GAS CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three Months Ended Months Ended September 30, September 30, Revenue $ - $ Operating expenses: Selling, general and administrative expenses Total operating expenses Net Operating Loss ) ) Other expense Interest expense Total other expenses Loss before provision for income taxes ) ) Provision for income taxes - - Net income (loss) $ ) $ ) Net income (loss) per share - basic $ ) $ ) Net income (loss) per share - diluted $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted The accompanying notes are an integral part of these unaudited condensed financial statements 2 Table of Contents TEXAS JACK OIL & GAS CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Three For the Three Months Ended Months Ended September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in assets and liabilities: Loan receivable - officer - Accrued interest - related party Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of private placement - Payments to officer under note receivable ) Proceed from issuance of promissory notes - Repayments of promissory notes ) - Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these unauditedcondensed financial statements 3 Table of Contents TEXAS JACK OIL & GAS CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the presentation of the accompanying unaudited condensed consolidated financial statements follows: General The interim condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) as promulgated in Item 210 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such SEC rules and regulations. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results from operations for the three month periods ended September 30, 2014, are not necessarily indicative of the results that may be expected for the year ending June 30, 2015. The unaudited financial statements should be read in conjunction with the financial statements and footnotes thereto for the year ended June 30, 2014, included in the Company’s Form 10-K filed with the SEC on September 30, 2014. Business and Basis of Presentation Texas Jack Oil & Gas Corporation (the “Company”), was incorporated on March 7, 2013 under the laws of the State of Nevada. The Company is headquartered in California and was organized for the purpose of exploration of Oil and Gas. As the Company is devoting substantially all of its efforts to establishing a new business, and planned principal operations have not yet commenced. To date, the Company, has not generated sales revenues, has incurred expenses and has sustained losses since inception and expects these conditions to continue for the foreseeable future. Consequently, its operations are subject to all the risks inherent in the establishment of a new business enterprise. The above factors raise substantial doubt as to the Company's ability to continue as a going concern. The accompanying unaudited financial statements have been prepared assuming that the Company will continue as a going concern and do not include any adjustments that may result from the outcome of this uncertainty. Revenue Recognition The Company will recognize revenue in accordance with Accounting Standards Codification subtopic 605-10, Revenue Recognition (“ASC 605-10”) which requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. The Company will account for Multiple-Element Arrangements under ASC 605-10 which incorporates Accounting Standards Codification subtopic 605-25, Multiple-Element Arrangements (“ASC 605-25”). ASC 605-25 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. Estimates The preparation of unaudited condensed financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 4 Table of Contents TEXAS JACK OIL & GAS CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 Net Income (Loss) per Share The Company computes earnings per share under Accounting Standards Codification subtopic 260-10, Earnings Per Share (“ASC 260-10”). Net earnings (losses) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock and dilutive common stock equivalents outstanding during the period. Dilutive common stock equivalents consisted of shares issuable upon the exercise of the Company's outstanding warrants (calculated using the treasury stock method) for the three months ended September 30, 2014; there were no common stock equivalents for the three months ended September 30, 2014 Reliance on Key Personnel and Consultants The Company has no full-time employees and no part-time employees. There are approximately 2 consultants performing various specialized services. The Company is heavily dependent on the continued active participation of these current executive officers, and key consultants. The loss of any of the senior management or key consultants could significantly and negatively impact the business until adequate replacements can be identified and put in place. Recent Accounting Pronouncements There were various updates recently issued, most of which represented technical corrections to the accounting literature or application to specific industries and are not expected to a have a material impact on the Company’s financial position, results of operations or cash flows. NOTE 2 – GOING CONCERN MATTERS The accompanying unaudited condensed financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As shown in the accompanying financial statements during the three months ended September 30, 2014, the Company incurred net losses attributable to common stockholders of $125,010, has negative working capital (current liabilities minus current assets) of $97,473 as of September 30, 2014 and used $81,554 in cash for operating activities for the three months ended September 30, 2014. In addition, the Company has yet commercialized its planned business and has generated very little revenues since inception. These factors among others raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The Company's existence is dependent upon management's ability to develop profitable operations. Additional capital will be needed to continue developing its products and services and there can be no assurance that the Company's efforts will be successful. There is no assurance that can be given that management's actions will result in profitable operations or the resolution of its liquidity problems. The accompanying unaudited condensed financial statements do not include any adjustments that might result should the Company be unable to continue as a going concern. NOTE 3 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES As of September 30, 2014 and June 30, 2014 accounts payable and accrued liabilities consisted of the following: September 30, June 30, Accounts Payable $ $ - Accrued Expenses - Consulting Accrued Interest Accounts Payable and Accrued Liabilities $ $ 5 Table of Contents TEXAS JACK OIL & GAS CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 NOTE 4 – RELATED PARTY TRANSACTIONS The Company’s officer and shareholder has borrowed $88,700, net of repayments of $4,720 since the Company’s inception in March 2013. These are interest free advances.During the three months ended September 30, 2014 the Company reclassified $83,980 of this receivable as officer compensation. In March 2013, the Company issued 15,000,000 of shares to the founder of the Company, for purchase of an interest in a mine property valued at $165,000, which was the original cost to the founder. The mine interest was assigned to the Company on May 1, 2013 through a partial assignment agreement. The Company also presently owns a 3% percent working lease interest in one well located in Jack County, Texas. NOTE 5 – PROMISSORY NOTE - SHAREHOLDER On April 15, 2013, the Company received $71,000 on issuance of 8% unsecured promissory note from a shareholder, which was originally due on April 15, 2014;in May 2014 this note was extended to October 1, 2015.Total interest expense for the three months ended September 30, 2014 and 2013 on the above note was $1,401 and $1,401, respectively; total accrued interest as of September 30, 2014 and June 30, 2014 $8,234 and $6,833, respectively.The default rate of interest is 1.5% per month. NOTE 6 – PROMISSORY NOTE On June 7, 2013, the Company received $40,000 on issuance of 5% unsecured promissory note, which was originally due on November 30, 2013.The maturity date was extended to June 1, 2014 and subsequently extended to December 31, 2014.During the three months ended September 30, 2014 the company repaid $5,000 in principal on this note.As of September 30, 2014 the balance on this note was $35,000.During the three months ended September 30, 2014 and 2013, the Company recorded interest expense of $481 and $608, respectively, on this note; total accrued interest as of September 30, 2014 and June 30, 2014 is $2,585 and $2,104, respectively. On September 5, 2013, the Company received $5,000 on issuance of an 8% unsecured promissory note, which was originally due on September 5, 2014. The maturity date was extended to December 5, 2014.Default rate of interest is 1.5% per month. During three months ended September 30, 2014 and 2013, the Company recorded interest expense of $101 and $0 on this note; total accrued interest as of September 30, 2014 and June 30, 2014 is $401 and $300, respectively. On May 22, 2014, the Company received $25,000 on issuance of an 8% unsecured promissory note, which is due on May 22 2015.Default rate of interest is 1.5% per month.During three months ended September 30, 2014 and 2013, the Company recorded interest expense of $504 and $0 on this note; total accrued interest as of September 30, 2014 and June 30, 2014 is $718 and $214, respectively. On June 12, 2014, the Company received $2,000 on issuance of an 8% unsecured promissory note, which is due on June 12, 2015.Default rate of interest is 1.5% per month.During the three months ended September 30, 2014, the Company recorded interest expense of $40 and $0 on this note; total accrued interest as of September 30, 2014 and June 30, 2014 is $28 and $8, respectively. NOTE 7 – STOCKHOLDERS EQUITY Preferred stock The Company has authorized 10,000,000 shares of preferred stock, with a par value of $0.001 per share. As of September 30, 2014 and June 30, 2014, the Company has no shares of preferred stock issued and outstanding. 6 Table of Contents TEXAS JACK OIL & GAS CORPORATION NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 Common stock The Company has authorized 60,000,000 shares of common stock, with a par value of $0.001 per share. As of September 30, 2014 and June 30, 2014, the Company had 24,245,000 and 23,400,000 shares of common stock issued and outstanding, respectively. On January 15, 2014 the Company sold 400,000 shares of common stock for $400. During the three months ended September 30, 2014, as part of a private placement, the Company received proceeds of $83,000 for the sale of 845,000 shares of common stock at a price of $0.10 per share.As of September 30, 2014, $1,500 of the shares issued is included in subscription receivable in the balance sheet. NOTE 8 – COMMITMENTS AND CONTINGENCIES Leases Obligations As of September 30, 2014, the Company does not lease space for offices or operations. Consulting Agreement In March 2013, the Company entered into one year investor relation service agreement which expires March 2014, for the annual flat rate of $55,000. The service agreement was renewed and expires March 1, 2015.During the three months ended September 30, 2014 the Company recognized $13,750 in expense related to this agreement and has included $18,308 and $33,758 in accrued liabilities as of September 30, 2014 and June 30, 2014, respectively. NOTE 9 – SUBSEQUENT EVENTS During the month of October 2014, as part of its private placement, the Company received proceeds in the amount of $7,500 and issued 50,000 shares of common stock at a price of $0.10 per share. As of October 31, 2014, the Company has recorded $1,000 as stock payable. 7 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Texas Jack Oil & Gas Corporation is referred to hereinafter as “we”, “our”, or “us”. Overview We have limited revenues and operating history. Our independent auditor has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We currently own a 3% working interest in one well the Bright 1H, which was drilled in late summer of 2012 and was completed and placed into production in October 2012. The well has been drilled with lateral lines that are approximately 2,000 feet in length. There are a total of three producing wells on this property however Texas Jack only has an interest in one well the Bright 1H. The Company is reviewing its next project where Texas Jack would purchase a 3% working interest in a lease operated by 3-Ten located in Jack County Texas. At this time Texas Jack has not purchased the working interest or entered into any contracts with operator. Our focus for the current fiscal year will be on further locating and developing new working interests, while continuing to pursue acquisition of new leases and/or existing oil and gas wells which have potential for production, if revenues warrant. Uncertainties and Trends Our revenues are dependent in the future, upon the following factors: · price volatility in worldwide oil prices, which is affected by: (a) interest rates; (b)currency exchange rates (c) inflation or deflation; (d) speculation and (e) production levels; · global and regional supply and demand for oil; · political and economic conditions; · changes in the regulatory environment, which may lead to increased costs of doing business; · our ability to raise adequate working capital; · success of our development and exploration; · level of our competition; · our ability to attract and maintain key management and employees; and · our ability to efficiently explore, develop and produce sufficient quantities of marketable natural gas or oil in a highly competitive and speculative environment while maintaining quality and controlling costs. The following discussion and analysis should be read in conjunction with our Financial Statements and notes thereto. Results of Operations for the Three Months Ended September 30, 2014 as Compared to the Three Months Ended September 30, 2013 The following sets forth certain information regarding our results of operations for the three months ended September 30, 2014 and 2013: Three Months Ended September 30 Revenue $ - $ Selling, general and administrative expenses ) ) Net operating loss ) ) Other income (expense) ) ) Net loss ) ) Net loss per share - basic and diluted ) ) Weighted average shares - basic and diluted Our operations have resulted in significant losses and negative cash flow as we have invested in our property lease interests. Revenue For the three months ended September 30, 2014 our revenue was $0 as compared to $1,575 for the three months ended September 30, 2013.The decrease in revenue is due to the well in Jack County, TX changing operators.The Company is waiting for the new operator to take over. 8 Table of Contents Selling, general and administrative expenses For the three months ended September 30, 2014 our selling, general and administrative costs were $122,483 as compared to $31,120 for the three months ended September 30, 2013.The increase in selling, general and administrative expenses was primarily due to an increase in professional fees, officer compensation and travel related expenses. Other expense For the three months ended September 30, 2014 our other expenses were $2,527 as compared to $2,009 for the three months ended September 30, 2013.The increase in our other expenses was due to an increase in interest expense attributable to an increase on borrowed debt. Net loss For the three months ended September 30, 2014 our net loss was $125,010 as compared to $31,554 for the three months ended September 30, 2013. Since inception we have generated $4,083 in revenues, therefore our general, administrative and other costs have exceeded the resources we have generated through operations. As described above in “Liquidity and Capital Resources,” we have been dependent on debt/equity financing, to meet our working capital obligations and to finance our continuing operating losses. Our current lack of production further complicates our ability to raise cash from these sources. There can be no assurance that we will be able to continue to finance our operating losses in such a manner. We have, however, been able to raise additional funds in the past and we believe that we will be able to do so in the future. Liquidity and Capital Resources Continuing working capital deficit Our working capital deficit has limited our ability to expand our operations and pursue our business plan. The following table sets forth our continuing working capital (deficit) at September 30, 2014 and June 30, 2014: September 30, 2014 June 30, 2014 Current Assets $ $ Current Liabilities Working Capital (Deficit) $ ) $ ) Our cash decreased by $3,554 from $5,874 as of June 30, 2014 to $2,320 at September 30, 2014. Our working capital deficit decreased by $11,870 to a $97,473 as of September 30, 2014, from $109,343 at June 30, 2014.Accounts payable and accrued expenses decreased from $36,384 as of June 30, 2014 to $24,559 as of September 30, 2014. Our notes payable decreased by $5,000 to $67,000 as of September 30, 2014, from $72,000 at June 30, 2014. During the three months ended September 30, 2014, cash used in operating activities totaled $81,554.Cash provided by financing activities during the year ended June 30, 2014 was $78,000 and is attributable to $83,000 received in proceeds from the issuance of common stock in a private placement, offset against $5,000 in payments on notes payable. We continue to focus on conserving cash, setting priorities for our most important obligations and seeking other means to pay or defer any obligations as necessary. In July 2014, the Company began offering for sales shares of its $0.001 par value common stock at a price of $0.10 per share.The maximum amount of this offering is $500,000.The Company intends to use the proceeds of this financing for the lease of additional oil and gas properties, the acquisition of additional working interests, general and administrative expenses, legal and accounting costs, and working capital. 9 Table of Contents Property and equipment We do not have any property and equipment as of September 30, 2014 and June 30, 2014. Capital commitments We do not have any long term debt, capital lease obligations, operating or purchase obligations at September 30, 2014. Equity Stockholders’ equity decreased to a deficit of $3,473 as of September 30, 2014, from $38,537 as of June 30, 2014. The primary reason for the decrease is from our net loss which was offset from the issuance of common stock through the Company’s private placement offering. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements or commitments that have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material, other than those which may be disclosed in this Management’s Discussion and Analysis of Financial Condition and the unaudited Financial Statements and related notes. Critical Accounting Policies The preparation of unaudited condensed consolidated financial statements in conformity with generally accepted accounting principles requires our management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the unaudited condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Going Concern During the three months ended September 30, 2014, we generated no revenue and we had an accumulated deficit of $259,873. We will need significant financing to implement our business plan. Our unaudited financial statements have been prepared assuming that we will continue as a going concern. The accompanying unaudited financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from our possible inability to continue as a going concern. Item 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that material information required to be disclosed in our periodic reports filed under the Securities Exchange Act of 1934, as amended, or 1934 Act, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to ensure that such information is accumulated and communicated to our management, including our chief executive officer/chief financial officer (principal financial officer) as appropriate, to allow timely decisions regarding required disclosure. During the quarter ended September 30, 2014 we carried out an evaluation, under the supervision and with the participation of our management, including the principal executive officer and the principal financial officer (principal financial officer), of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rule 13(a)-15(e) under the 1934 Act. Based on this evaluation, because of the Company’s limited resources and limited number of employees, management concluded that our disclosure controls and procedures were ineffective as of September 30, 2014. Limitations on Effectiveness of Controls and Procedures Our management, including our Chief Executive Officer and Chief Financial Officer (principal financial officer), does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. 10 Table of Contents Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Internal Controls over Financial Reporting During the quarter ended September 30, 2014, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. 11 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. Item 2. Recent Sales of Unregistered Securities and Use of Proceeds None. Item 3. Defaults on Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6.Exhibits The following exhibits, required by Item 601 of Regulation S-K, are being filed as part of this quarterly report, or are incorporated by reference where indicated: Exhibit No. Description Exhibit 10.1 Loan extension between Texas Jack and Joan Isaacs Exhibit 31.1 Section 302 Certification of Principal Executive Officer Exhibit 31.2 Section 302 Certification of Principal Financial/Accounting Officer Exhibit 32.1 Section 906 Certification of Principal Executive Officer Exhibit 32.2 Section 906 Certification of Principal Financial/Accounting Officer 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase 101.DEF XBRL Definition Linkbase Document 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document 12 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, in the capacities and the dates indicated, thereunto duly authorized. TEXAS JACK OIL & GAS CORPORATION Date: November 14, 2014 By: /s/ Robert Schwarz Name: Robert Schwarz, Chief Executive Officer, President, Chief Financial Officer, and Secretary (Principal Executive Officer and Principal Financial/Accounting Officer) 13
